Citation Nr: 0925966	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-30 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1982 to December 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
VA RO in Roanoke, Virginia, which confirmed and continued a 
noncompensable (0 percent) rating for degenerative arthritis 
of the cervical spine.  Notably, a February 2008 rating 
decision, issued in March 2008, granted an increase to 10 
percent for the cervical spine disability, effective from 
July 16, 2003.  Most recently, supplemental statements of the 
case (SSOCs), dated in November 2008 and December 2008, 
continued and confirmed the previous evaluation.  

Of preliminary importance, the Board notes that although the 
Veteran apparently expressed his intent, in a January 2005 
notice of disagreement (NOD), to appeal the issue of 
entitlement to an increased evaluation in excess of 30 
percent for spasmodic torticollis, he elected not to pursue 
this claim in his VA Form 9, Appeal to Board of Veterans' 
Appeals, received in July 2005.  Therefore, this issue is 
considered withdrawn.  As such, the only issue currently 
before the Board is that for entitlement to an increased 
rating for the Veteran's neck disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's cervical spine disability is manifested by 
a slight impairment that does not include any intervertebral 
disc syndrome or any ankylosis; nor is there evidence of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or of a combined range of 
motion for the cervical spine that is greater than 170 
degrees; or of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5287, 5290, and 5293 (2003); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.59, 4.71a, DCs 5235 to 5243, (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in September 2003, May 
2006 and October 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  These communications 
of the RO advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  Additionally, the Board 
notes that the October 2008 notice letter specifically 
addressed aspects of the notice requirements of Vazquez-
Flores, and provided the diagnostic code criteria for rating 
disabilities of the spine, as well as examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  As noted 
above, the claim was last readjudicated, via SSOCs, in 
November and December 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and QTC examination reports.  Also of 
record and considered in connection with the appeal are 
written statements submitted by the Veteran and his 
representative, on his behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  
In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria- Disabilities of the Spine

Under the criteria in effect prior to September 26, 2003, 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities are as follows:



Diagnostic Code 5287, in effect prior to September 26, 2003, 
provides:  

Spine, ankylosis of, cervical:  

40%		Unfavorable;

30%		Favorable.  

38 C.F.R. § 4.71a, DC 5287 (2003).  

Diagnostic Code 5290, in effect prior to September 26, 2003, 
provides:

Spine, limitation of motion of, cervical:

30%		Severe;

20%		Moderate.  

See 38 C.F.R. § 4.71a, DC 5290 (2003).  

Diagnostic Code 5293, in effect prior to September 23, 2003, 
provides: 

Intervertebral disc syndrome: Evaluate intervertebral disc 
syndrome (pre-operatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under §4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

60%	With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months;  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in DC 
5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 
C.F.R. § 4.71a.  Effective September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under DCs 
5235-5243.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran's service-connected degenerative arthritis of the 
cervical spine is evaluated as 10 percent disabling, under 
the pertinent provisions for evaluating disease and injuries 
of the spine.  He contends that his spine disability warrants 
an increased rating due to symptoms that include neck 
discomfort, tightness, difficulty looking both ways, 
increased limitation of motion, specifically with trouble 
turning his head to the left, and chronic, constant neck 
pain.  

By way of procedural background, in an August 1992 rating 
decision, the Roanoke, Virginia RO granted service connection 
for degenerative arthritis of the cervical spine based on 
aggravation of a pre-existing condition, and a noncompensable 
(0 percent) evaluation was assigned, effective from December 
29, 1989.  The Veteran filed his current claim for an 
increased rating on July 16, 2003, and as noted above, in a 
February 2008 rating decision, issued in March 2008, the RO 
granted an increase to 10 percent for the cervical spine 
disability, effective from July 16, 2003.  A September 2008 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, reflects that the Veteran desires to continue 
with his appeal.  As noted in the introduction, the Veteran 
is also in receipt of a 30 percent evaluation for spasmodic 
torticollis.  

The Board generally notes that VA treatment records, dated 
from November 2002 to October 2008, show that the Veteran has 
consistently complained of neck pain, for which he has taken 
Tylenol, Cogentin, Klonopin, and Clonazepam.  Notably, a 
December 2004 VA radiology report showed examination results 
for the cervical spine of loss of normal cervical lordosis, 
anterior fusion of the lower cervical vertebral bodies, 
probably post surgical, considerable narrowing of C-C7 disc 
space with large anterior osteophyte, and some bony fusion 
posteriorly.  The Veteran was diagnosed with cervical 
spondylosis with questionable surgical fusion of the lower 
cervical spine, and fusion of the posterior elements.  

In conjunction with the current appeal, the Veteran underwent 
a QTC examination in September 2003.  Specifically, the 
Veteran complained of decreased movement of his neck and 
constant head and neck muscle spasms that limit his ability 
to perform tasks and causes him difficulty with turning his 
head.  The examiner noted that, although the Veteran has not 
been employed since 1996, he has not lost any time from work 
as a result of his neck impairment, and that he was able to 
carry on with the activities of daily living except for 
gardening and pushing a lawn mower.  Physical examination 
results included findings of normal gait, decreased range of 
motion of the neck, and head tilted to the left.  In 
particular, the examiner observed some radiation of pain to 
the right middle back when the Veteran moved his head, but no 
herniated muscles in the cervical spine, no apparent muscle 
spasm or tenderness, and no evidence of radiculopathy.  Range 
of motion test results for the cervical spine included 
forward flexion to 65 degrees, and a combined range of motion 
of the cervical spine to 190 degrees out of 340 degrees.  The 
examiner noted that the Veteran's decreased range of motion 
scores were the result of pain and incoordination, and not 
fatigue, weakness, or lack of endurance.  Neurological test 
results for the upper extremities revealed that the Veteran 
had normal motor and sensory function of the upper 
extremities.  The Veteran was diagnosed with degenerative 
arthritis of the cervical spine.  

In December 2007, the Veteran underwent a second QTC 
examination, where he complained of stiffness and weakness, 
accompanied by constant, aching, sharp pain that radiates 
down his back, with an intensity of 7 on a 0 to 10 scale, 
which flares up with physical activity and is relieved by 
rest; but denied any incapacitation.  Physical examination 
results revealed that the Veteran's posture was abnormal and 
slouched, with his gait within normal limits.  The examiner 
observed that the Veteran did not require any assistive 
device for ambulation, and that palpation of the muscle 
revealed no loss of deep fascia or muscle substance and no 
impairment of muscle tone.  Further, there were no signs of 
lowered endurance or impaired coordination; there was no 
evidence of radiating pain on movement with evidence of 
muscle spasm, no ankylosis of the cervical spine, and all 
muscle groups muscle strength was graded at 5.  However, the 
examiner did note tenderness in the cervical spine area.  
Range of motion testing showed forward flexion of the 
cervical spine, to 45 degrees out of 45 degrees, and a 
combined range of motion of the cervical spine to 295 degrees 
out of 340 degrees.  The examiner noted that the joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  Inspection of the spine revealed the head 
position laterally deviated with asymmetry in appearance, and 
with symmetry of spinal motion and normal curvatures of the 
spine.  The examiner determined that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement, and no abnormal findings noted on 
examination of the peripheral nerves.  The Veteran was 
diagnosed with degenerative arthritis of the cervical spine.  
The examiner opined that the abnormal head positioning and 
muscle spasms found on physical examination were attributable 
to the torticollis, and the tenderness was attributable to 
the arthritis, while the limitation in range of motion was 
attributable to both.  

Significantly, an August 2006 VA treatment record reflects 
subjective reports of sharp shooting pain and numbness from 
below the neck, which occasionally descends into the arm, 
without weakness or incontinence.  Here, the Veteran was 
assessed with a long history of neck pain, with a suspected 
pinched nerve.  However, in an August 2007 VA treatment 
record, the Veteran was assessed with full range of motion in 
the neck and neurologically intact.  A VA CT scan report from 
later that month indicated that the Veteran was unable to 
undergo an MRI examination due to his body habitus, and 
showed that there was evidence of previous surgery and 
degenerative osteoarthritic changes.  The radiologist opined 
that the findings corresponded to the plain radiograph from 
December 2004, and that axial views failed to show evidence 
of spinal stenosis.  The Veteran was diagnosed with facet 
joint arthropathy, especially on the left side, with some 
neural foraminal narrowing of C4-C5 and C5-C6.  

Finally, in December 2008, the Veteran underwent a third QTC 
examination during which he endorsed symptoms of numbness and 
constant, chronic pain in the neck and back that travels to 
the left shoulder, and that is aching and sharp, and at 
worst, has an intensity of 8 on a 0 to 10 scale.  The Veteran 
reported that the pain could be elicited by physical activity 
and stress, and was relieved by Tylenol with some response 
and no side effects, but did not result in any 
incapacitation, functional impairment or bone infection, or 
require any additional treatment.  The examiner noted that 
the Veteran's neck disorder was not due to injury or trauma, 
and observed that there was no evidence of radiating pain on 
movement, muscle spasm, tenderness, or ankylosis of the 
cervical spine.  Palpation of the muscle revealed no loss of 
deep fascia or muscle substance, no muscle herniation, and no 
impairment of muscle tone.  Neurological test results for the 
upper extremities showed motor function and sensory function 
were within normal limits, and peripheral nerve involvement 
was not evident during examination.  There was no sign of 
lowered endurance; however, movements of the cervical spine 
were not smooth.  Moreover, the Veteran's posture and gait 
were within normal limits, he had neck tilt to the left, and 
he exhibited symptoms of muscular hypertrophy and ranges of 
motion that were not smooth.  Range of motion testing showed 
forward flexion of the cervical spine, to 35 degrees out of 
45 degrees, and a combined range of motion of the cervical 
spine to 220 degrees out of 340 degrees, with pain on left 
and right lateral flexion at 35 degrees.  The examiner 
indicated that the joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  However, 
the inspection of the spine revealed the head position was 
asymmetrical to the left tilt with asymmetry in appearance of 
platysmal, and left muscle was hypertrophied but not in 
spasm.  There was symmetry of spinal motion with normal 
curves of the spine, and no signs of cervical intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10
percent for the Veteran's neck disability, under any of the 
applicable diagnostic
criteria, is not warranted.  In order to warrant an 
evaluation in excess of 10 percent,
the Veteran must exhibit moderately severe limitation of 
motion of the cervical 
spine; or favorable ankylosis of the cervical spine; or be 
diagnosed with 
intervertebral disc syndrome that is productive of 
incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; or
his disability must be productive of forward flexion of the 
cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
In this case, the medical 
evidence does not support diagnoses of intervertebral disc 
syndrome, moderate 
limitation of motion of the cervical spine, or ankylosis of 
the cervical spine, 
nor does the evidence show that the Veteran had forward 
flexion of the cervical 
spine greater than 15 degrees but less than 30 degrees, or a 
combined range of 
motion of the cervical spine not greater than 170 degrees, or 
any abnormal spine 
contour or gait.  See 38 C.F.R. § 4.71a, DCs 5287, 5290, and 
5293 (2003); 
38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).

Hence, the Veteran's overall cervical spine symptomatology 
does not meet the criteria for at least the next higher or 20 
percent, rating.  As the criteria for the next higher, 20 
percent rating has not been met, it follows that the criteria 
for an even higher rating likewise have not been met.  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for degenerative arthritis of the 
cervical spine, and the claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether an increased evaluation for 
either disability may be warranted.  While recognizing that 
the Veteran has subjective complaints of pain in regard to 
his disability, as noted above, and while the record contains 
an indication that the Veteran suffers from flare-ups, there 
is no evidence indicating a finding of additional functional 
loss beyond that which was objectively shown in the 
examinations due to pain, weakness, excess fatigability, or 
incoordination.  Therefore, the Board holds that additional 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning any additional 
separate ratings for other symptoms associated with his 
degenerative arthritis of the cervical spine not already 
addressed in the decision to grant service connection for 
spasmodic torticollis.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his degenerative arthritis of the 
cervical spine has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  In fact, the September 2003 VA examiner noted 
that the Veteran has not lost any time from work as a result 
of his neck impairment.  Further, the December 2007 VA 
examiner noted that the Veteran reported he can keep up with 
his normal work requirements, and that his disorder does not 
affect the functioning of his body.  The Board is cognizant 
of the December 2008 VA examiner's notation that the effect 
of the Veteran's neck disorder on his usual occupation was 
unemployed on disability; however the examiner failed to 
supply any explanation with regard to this assessment.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  There is also 
no indication that this disorder has necessitated any period 
of hospitalization during the pendency of this appeal. A 
review of the record also shows that the Veteran was granted 
Social Security disability benefits based on a psychiatric 
condition. As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the cervical spine, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


